Citation Nr: 1213460	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-24 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar strain with moderate residuals prior to January 13, 2011.

2.  Entitlement to a rating in excess of 40 percent for lumbar strain with moderate residuals from January 13, 2011.

3.  Entitlement to a rating in excess of 10 percent for residuals, status post torn medial meniscus with early traumatic arthritis of the right knee.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 20 percent rating for lumbar strain with moderate residuals, and continued a 10 percent rating for residuals, status post torn medial meniscus with early traumatic arthritis of the right knee.  The Veteran has since moved to Pennsylvania and his claims folder was thus transferred to the RO in Piitsburgh.

In a June 2007 rating decision, the Veteran was granted service connection for bilateral lower extremity radiculopathy, with 10 percent evaluations, effective May 25, 2007.  He has not perfected an appeal as to this decision and it was not certified for appellant consideration.  However, because the rating criteria for the lumbar spine contain provisions for separately evaluating neurologic symptoms, the Board has considered whether such provisions apply prior to the current award date for radiculopathy.  

In a November 2011 rating decision, the Appeals Management Center (AMC) provided a 40 percent rating for lumbar strain with moderate residuals effective January 1, 2011, and provided a 20 percent rating for instability of the right knee, effective January 1, 2011.  While the Veteran's staged lumbar spine ratings remain before the Board, the Veteran has not perfected an appeal as to the 20 percent evaluation assigned for instability of the right knee, effective January 1, 2011, and thus the issue is not currently before the Board.

The Veteran appeared and testified at a formal RO hearing in February 2009.  A transcript of the hearing is contained in the record.

The Veteran was scheduled for a requested Board hearing in September 2008.  He called to cancel his scheduled hearing in September 2008, and stated he had moved to Pennsylvania.  He requested that his claims file be forwarded to the Board for a decision.


FINDINGS OF FACT

1.  Prior to January 13, 2011, the preponderance of the evidence shows that the Veteran's lumbar strain with moderate residuals was not manifested by forward thoracolumbar flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The evidence of record does not show incapacitating episodes.

2.  For the period beginning January 13, 2011, lumbar strain with moderate residuals was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The evidence of record does not show incapacitating episodes.

3.  The preponderance of the evidence shows that residuals, status post torn medial meniscus with early traumatic arthritis of the right knee have not been manifested by ankylosis, flexion limited to 30 degrees or less, or extension limited to -15 degrees or less during the current rating period.  Additionally, the preponderance of the evidence is against a finding of right knee subluxation or lateral instability prior to January 13, 2011.

4.  Resolving reasonable doubt in the Veteran's favor, since May 16, 2006, lumbar strain with moderate residuals have been manifested by incomplete paralysis of the median nerve in the left lower extremity.



CONCLUSIONS OF LAW

1.  Prior to January 13, 2011, the criteria for an evaluation in greater than 20 percent for lumbar strain with moderate residuals were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

2.  For the period beginning January 13, 2011, the criteria for an evaluation greater than 40 percent for lumbar strain with moderate residuals were not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostics Codes 5243.

3.  The criteria for a rating in excess of 10 percent for residuals, status post torn medial meniscus with early traumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5262. 

4.  Since May 16, 2006, the requirements for a separate 10 percent evaluation for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostics Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2006, October 2007, and January 2011 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence he was to provide, and what part VA will attempt to obtain.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording him VA examinations.  VA informed the claimant of the need to submit all pertinent evidence in his possession, and provided adequate notice of how effective dates are assigned.  Full notice was provided prior to the initial decision, and subsequent notice letters provided the claimant a meaningful opportunity to participate in the adjudication of the claims.  The claims were readjudicated a November 2011 supplemental statement of the case.  The claimant was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 

The Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims. 

Increased Ratings Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119   (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  Significantly, thoracolumbar degenerative joint and disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and the general rating formula for rating spinal disorders applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Veteran is competent to give evidence about what he experienced, including pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Spine

The Veteran's lumbar spine disability has been evaluated under Diagnostic Code 5243.  That code section utilizes either the general rating formula for diseases and injuries of the spine or the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever results in a higher rating.

Under the general rating formula, a 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  Id.

Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent). 38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  


Factual Background and Analysis

The Veteran filed a claim for an increased rating for his total laminectomy L-5 with posteriolateral fusion from L-5 to sacrum.  His lumbar spine disability was rated 20 percent from September 16, 1976.

Prior to January 13, 2011

During VA treatment in August 2005, the Veteran reported low back pain, worsened with prolonged standing.  He had good range of motion and did not feel limited in his daily activities.  He complained of occasional shooting pain down his right leg.  He did not take medication for his pain.  On examination he had no obvious deformity to his spine.  Straight leg raise test was negative and his strength was intact.  He had negative sensory, motor, and deep tendon reflex examinations.

Later in August 2005, a lumbar x-ray revealed grade I Spondylolisthesis at L5-S1, with a previous laminectomy at L5.  The Veteran had sclerosis of the facets at L3-4, L4-5, and L5-S1.  He was assessed with radicular low back pain and L5-S1 grade I spondylolysthesis.  He again complained of increased pain with prolonged standing, and pain exacerbation with dorsiflexion of the right ankle.  On evaluation his range of motion was "normal throughout except for" 90 degrees of flexion of his right hip.  He had 5/5 gross strength throughout except for 4+/5 in his right lower extremity.  He was instructed on abdominal and paraspinal strengthening exercises, which he was able to replicate pain-free.  

A February 2006 VA follow-up noted that the Veteran was using a back brace and inserts for his lumbar spine pain.  He reported occasional radicular pain but he was satisfied overall with his current situation.  

In an April 2006 private treatment record, the Veteran reported that his back symptoms had improved, although he had pain radiating to his legs.  

In May 2006, the Veteran was afforded a VA spine examination.  He reported using pain medication, a back brace, and shoe inserts to relieve his back pain.  He denied constant pain, but had flare-ups of pain after walking less than one mile, sitting more than 40 minutes, or standing more than a minute.  He reported severe pain four times a week.  He additionally complained of severe hamstring spasms.  He reported his spine disorder did not affect his employment.  

On physical examination the Veteran had flexion pain-free from zero to 30 degrees.  There was pain from 30 to 50 degrees.  The examiner noted that his range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance on repetitive testing.  There were mild paravertebral muscle spasms, and tenderness throughout the lumbar spine.  He had a positive straight leg raise test.  Neurological evaluation revealed decreased sensation in the left lower extremity on the lateral aspect of the foot near the small toe and distally.  The diagnosis was grade I spinal listhesis at L5-S1, degenerative joint disease of the lumbar spine, and herniated nucleus pulpous with surgical fusion.

In July 2006, the Veteran sought a second opinion from a private physician regarding his lumbar spine disorder.  He reported pain and numbness in his right leg.  He described a dull, intermittent, ache in his back beginning in 2005.  On examination, there was no spinal deformity, and he had "excellent range of motion."  He had mild tenderness in the lumbosacral spine, without muscle spasm.  Straight leg raise test was negative.  There was slightly decreased sensation in the right foot and vibratory sensation was decreased in both feet.  He was able to walk on his toes and heels without problem, squat and come back up, and climb up a step with either foot.  He was able to bend over and touch his toes without pain.  An MRI was noted to show minimal slippage of the L5-S1, and surgical treatment was not recommended.  

A November 2006 VA clinical record noted further complaints of back pain with muscle spasms in the hamstrings that had improved with medication.

During a January 2007 follow-up, the Veteran reported that his back was "doing well."  On examination his spine had a good range of motion and was nontender.  Straight leg raise testing was negative.

In May 2007, the Veteran was afforded an additional VA spine examination.  He complained of increased pain and numbness in his lower legs with flare-ups and cramping.  He stated his pain level remained the same from his 2006 VA examination.  He reported flare-ups after walking more than 100 yards.  He denied any incapacitating episodes in the prior year.  Regarding his employment, he stated his back pain caused him to change positions frequently, and that his pain could affect his concentration.  He reported flare-ups of pain to a level of 10/10 occurring approximately four times a month, and lasting for four hours.  He used a back brace intermittently and reported some difficulty with activities of daily living.  Specifically, his sleep was severely limited due to back pain, and he was also limited in his ability to perform chores, lifting, bending, dressing, and toileting.

On physical examination, the Veteran had flexion of the lumbar spine from zero to 80 degrees, with endpoint pain.   The range of motion was not additionally limited following repetitive use.  He had mild paravertebral muscle spasm and tenderness.  Straight leg raises were positive bilateral for neurological complaints at 10 degrees.  Sensory testing was diminished with light touch in the lateral aspects of the lower legs.  He was diagnosed with spondylosis of the lumbar spine, and spondylolisthesis of the lumbar spine with radiculopathy.

On his August 2007 substantive appeal, the Veteran alleged that his VA examination was inadequate as it did not include range of motion testing.  An October 2007 VA record reflects reports of intermittent flare-ups of lumbar pain.

In October 2008, the Veteran reported his spine was "doing ok."  Neurologically, his deep tendon reflexes were 2+ bilaterally, he had no atrophy of his muscles, and his heel-toe raises were normal.  He complained of the occasional leg cramp in October 2009.  His back symptoms were "not too bad."

During a February 2009 RO hearing, the Veteran stated that his lower extremities were more painful than his lumbar spine, and the pain caused sleep disturbance.

In June 2010, the Veteran complained of a dull ache in the back of his legs at all times, with the right worse than the left.  He had intermittent numbness in his feet.  He did not have any weakness and was able to mow his lawn.  A July 2010 electromyography (EMG) found that the Veteran's muscles from L3-S1 were within normal limits.  His muscles at rest and with needle insertion showed no abnormal potentials.  Testing showed no evidence of peripheral neuropathy.

Private treatment records from 2006 and 2007 note that the Veteran had good to excellent range of motion of his lumbar spine.  He was noted at one point to be able to bend over and touch his toes.  Additionally, the 2006 and 2007 VA examinations do not show forward flexion of the thoracolumbar spine to 30 degrees or less.  Moreover, there is no evidence in the record the Veteran has ever suffered from ankylosis. 

The Veteran testified during an RO hearing that he did not remember having range of motion testing of his spine during his examinations, and that they were, therefore, inadequate; however, a review of the examinations shows that range of motion testing was performed during both examinations.  In fact, in the Veteran's notice of disagreement he argued that his spine evaluation should not be based solely on the results of his range of motion testing.  

During his May 2006 VA examination, the Veteran had forward flexion to 50 although his pain began at 30 degrees.  The examiner expressly noted that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance upon repetitive testing.  Thus, the objective evidence shows that while his pain began at 30 degrees, he was able to provide forward flexion to 50 degrees on repetitive testing.  As noted above, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Here, the DeLuca standard has not been met, as the pain elicited during range of motion testing did not functionally limit his flexion.  As such, the preponderance of the evidence is against a finding of entitlement to a rating in excess of 20 percent for lumbar strain with moderate residuals prior to January 13, 2011.  

The Veteran denied incapacitating episodes during both examinations, and a review of his treatment records does not reveal that he was prescribed bedrest at any time.  As such, a higher rating based upon incapacitating episodes is not warranted.

The Board notes that the Veteran was provided 10 percent evaluations for lumbar radiculopathy of the right and left lower extremities, effective May 25, 2007.  Upon review, the May 2006 and May 2007 VA examination had similar results regarding left lower extremity radiculopathy.  During the May 2006 VA examination he had positive straight leg raise testing, and had a decrease in sensation on the left lower extremity.  During the May 2007 VA examination he had bilateral straight leg raise tests and diminished light touch in the lateral aspects of the lower leg (not specified in the examination).  As such, there was evidence of left leg radiculopathy during the May 2006 VA examination.  According to 38 C.F.R. § 4.124a, "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Diagnostic Code 8515 provides a 10 percent evaluation for mild incomplete paralysis of the median nerve.  As the Veteran's only objective neurological symptom was decreased sensation, a separate 10 percent evaluation, and no higher, should be provided for the left lower extremity from May 16, 2006.  

While the Board is able to review whether there was evidence supporting a separate neurological disability associated with his increased rating claim for lumbar strain, the Board does not have jurisdiction to review the ratings assigned for his service connected radiculopathy from May 25, 2007, as the Veteran has not appealed those ratings.

From January 13, 2011

In January 2011, the Veteran was afforded a VA spine examination.  He complained of dull and sharp intermittent lumbar spine pain at a level of 5 out of 10, which would radiate down both legs.  He stated that these flare-ups occurred a couple times a week and were of a moderate severity.  He denied any incapacitating episodes in the prior 12 months.  He reported he had additional limitations of motion and functional impairment during his flare-ups.  He stated he had to slow down, and developed a more prominent limp.  He reported weakness and numbness of the lower extremities.  He denied stiffness, fatigue, spasms, decreased motion, or any bladder/bowel complaints.  He denied using a cane or brace, or any history of instability.

On physical examination, the Veteran had initial flexion from zero to 30 degrees, and flexion to 35 degrees after three repetitions.  He complained of pain with left rotation, right sidebend, and flexion.  There was no evidence of tenderness with palpation, spasm, weakness, tenderness, atrophy, or guarding.  The Veteran did not have ankylosis of the spine.  The Veteran had pain, fatigue, and weakness with repetitive use.  He was diagnosed with lumbar strain with moderate residuals, status post laminectomy of L5, minimal anterior Spondylolisthesis of L5, and lumbar radiculopathy.  

In a January 2012 statement, the Veteran's representative reported that the Veteran was satisfied with his 40 percent rating.  The Veteran maintained that he deserved a higher rating for the period prior to January 13, 2011.

The Board notes that a 40 percent rating is the highest rating available under the General Rating Formula for the Spine without evidence of unfavorable ankylosis.  The evidence of record does not show that the Veteran suffers from ankylosis, or incapacitating episodes, and as such, a rating in excess of 40 percent from January 13, 2011 is not warranted.  


Right Knee

The Veteran's service-connected right knee strain has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5259, which addresses cartilage, semilunar, removal of, symptomatic.  It singularly provides a 10 percent rating.

Diagnostic Code 5258 provided a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Diagnostic Code 5256 deals with ankylosis of the knee.

Recurrent subluxation or lateral instability is rated as slight (10 percent), moderate (20 percent) or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Flexion of the leg limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent evaluation, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Extension of the leg limited to 5 degrees warrants a noncompensable evaluation, extension limited to 10 degrees warrants a 10 percent evaluation, extension limited to15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id. 

Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  Id.

Limitation of motion and instability of the knee are two, separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a , Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his residuals, status post torn medial meniscus with early traumatic arthritis of the right knee.  His right knee disability was rated 10 percent from September 16, 1976, under Diagnostic Code 5259 for right medial meniscectomy.  

In a January 2004 private treatment record, the Veteran denied joint pain.  He had a full range of motion of his extremities.

During August 2005 VA treatment for complaints of back pain and right lower extremity pain, the Veteran had a "normal range of motion throughout except for 90 degrees of right hip flexion."  

In May 2006, the Veteran was afforded a VA joints examination, where he denied constant pain, stiffeness, swelling, heat, redness, instability or locking.  He reported that standing more than an hour or walking more than a quarter of a mile would bring on moderate (6 out of 10) pain, which occurred about twice a week and would slow his ability to accomplish activities of daily living.  He had an administrative job, and so his knee symptoms did not affect his ability to work.  He did not use any assistive devices, but he did take a prescription non-steroidal anti-inflammatory for pain relief.

On physical examination of the right knee, the Veteran had pain-free flexion from zero to 100 degrees, and flexion with pain from 100 to 120 degrees.  His extension was from zero degrees to midline.  This range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance on repetitive use.  Examination of the knee was negative for laxity with anterior, posterior, varus, valgus, and Lachman stress tests.  A McMurray test of the knee was also negative.  He had a positive result for mild ballottement, which indicated increased fluid in the suprapatellar pouch over the patellar the knee joint.  He had grade II crepitus of the knee without pain.  X-rays taken in conjunction with the examination revealed mild degenerative joint disease and joint effusion at the suprapatellar region.

In May 2007, the Veteran was afforded an additional VA joints examination, where he complained of increased pain and decreased mobility since his 2006 examination.  He denied constant pain or locking, but stated he had instability and intermittent swelling.  He reported that his right knee affected his occupation by causing him to frequently change positions for comfort, and for limiting his mobility.  He reported his right knee slowed his activities of daily living.  He indicated that his daily flare-ups increased his pain to a 4 out of 10, and would last approximately one hour.  He denied the use of assistive devices.

On physical examination, the Veteran had flexion of his right knee from zero to 130 with endpoint pain.  He had extension of his right knee from zero to midline.  His range of motion was not additionally limited following repetitive use.  His right knee was stable with Lachman, drawer, varus, and valgus testing.  He had no palpable tenderness.  He had crepitus of grade I, indicated to be mild.  He also had swelling of the right knee, and a positive McMurray's for medial meniscal derangement.  He was diagnosed with torn medial meniscus with degenerative joint disease, right knee effusion, and right chondromalacia.

In February 2009, the Veteran testified at a RO hearing that he felt his prior VA examinations were inadequate.  He stated that he reported popping and cracking in his right knee, but that the VA examiner singularly had him move his knee back and forth for range of motion testing.  He reported he would nearly fall while walking because his right leg would "give out."  He stated that his knee did not lock, but that it would "just go away."  He testified that he had fallen "a couple of times" due to his right leg giving out underneath him.  He also described taking muscle relaxers due to severe cramps he would develop in both of his legs.  

In January 2011, the Veteran was afforded an additional VA joints examination where he complained of his knee giving way.  He described his knee pain as occurring when he would bump his knee, but that he did not have regular knee pain.  He reported that his knee would sometimes grind.  He denied any period of flare-up of the knee, and he did not use assistive devices.  He stated that his right knee did not affect his work or activities of daily living.  He had functional limitations on prolonged standing, but not with walking.  The Veteran reported that he did not have right knee weakness, but he did have intermittent stiffness and his knee would "give way" two to three times a year.  He denied dislocation or subluxation.

On physical examination, the Veteran's right knee had flexion from zero to 123 degrees with one repetition, and flexion from zero to 125 degrees with three repetitions.  He had extension to -2 degrees with one repetition, and to -1 degree with three repetitions.  He had mild pain with full knee flexion.  There was no evidence of edema, effusion, instability, tenderness, redness, heat, or abnormal movement.  The examiner noted the Veteran had guarding of movement and moderate joint laxity, both anterior and posterior of the left knee.  He had a normal gait, and no ankylosis, deformity or malalignment.  The Veteran stated he had weakness and lack of endurance, but he was negative for pain, fatigue, or incoordination with repetitive use.  His knee examination was positive for joint laxity, anterior and posterior.  X-rays taken in conjunction with the examination revealed mild osteoarthritis.  He was diagnosed with right knee strain with moderate residuals and mild right knee osteoarthritis by x-ray.  In an October 2011 addendum, the examiner corrected her assertion that the Veteran had left knee joint laxity, and reported he had right knee joint laxity.

As noted in the introduction, in November 2011 the AMC granted service connection for right knee instability and assigned a 20 percent rating effective January 13, 2011.  The Veteran did not appeal this decision, and thus an increased rating for right knee instability from January 13, 2011, is not before the Board.

The Board finds that the preponderance of the evidence is against finding that the Veteran's residuals, status post torn medial meniscus with early traumatic arthritis of the right knee warrants a rating in excess of 10 percent.

In order for the residuals, status post torn medial meniscus with early traumatic arthritis of the right knee to warrant a 20 percent there would need to be evidence of dislocated semilunar cartilage with frequent locking, pain, and effusion into the joint, malunion of the tibia and fibula with moderate knee disability, or flexion limited to 30 degrees.  The Veteran has denied "locking" and there is no evidence of dislocated semilunar cartilage or malunion of a bone.  His flexion has consistently been higher than 100 degrees, and therefore he does not even meet the criteria for a compensable rating under Diagnostic Code 5260.  Additionally, while his extension was limited to -2 degrees during his most recent VA examination, he does not meet the compensable criteria under Diagnostic Code 5261, which requires extension limited to -10 degrees.

The Veteran's protected rating under Diagnostic Code 5259 is deemed to contemplate limitation of motion, and thus assignment of an additional evaluation under Diagnostic Code 5003, for degenerative arthritis would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  As noted previously, the RO has assigned a separate 20 percent evaluation for right knee instability from January 13, 2011.  The Board finds no basis for assigning the instability award prior to that date.  In this regard, the Veteran has described weakness in his right knee, and reported that he would occasionally fall when his right knee would give out.  During his February 2009 hearing the Veteran testified that he has severe cramping in both lower extremities, and that he was given prescription muscle relaxers for his leg cramps.  He has also sought treatment for radiculopathy of his bilateral lower extremities, and sought service connection for peripheral neuropathy of his lower extremities.  While the Board finds the Veteran's statement regarding weakness in his right leg and occasional falls due to his right leg "giving out" to be credible, the evidence of record does not indicate that this instability and giving out were due to his right knee (prior to January 13, 2011).  The May 2006 and May 2007 examiner found the Veteran's right knee to be stable on examination.  He had negative Lachman, valgus, varus, and drawer stress tests.  There is also no indication the Veteran sought treatment for an unstable right knee, and during all of his examinations he denied using assistive devices.  As such, the Board finds that a separate rating for right knee instability is not warranted prior to January 13, 2011.

The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111   (2008). 

As shown by the discussion of the reasons and bases above, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disabilities levels and symptomatologies.  The Veteran's spine and knee disability pictures are contemplated by the rating schedule, as the very symptoms manifested by his lumbar spine disorder and his right knee disorder discussed above are included in the schedular rating criteria.  As a result, the Veteran's lumbar spine and right knee disability pictures are not exceptional.  Id.   In the absence of an exceptional disability picture, there is no factual basis for a referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation.  Here, however, the Veteran has maintained his employment and has responded that his service-connected disabilities only marginally affect his employment by causing him to change positions and take pain medication.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for lumbar strain with moderate residuals prior to January 13, 2011 is denied.

Entitlement to a rating in excess of 40 percent for lumbar strain with moderate residuals from January 13, 2011 is denied.

Entitlement to a rating in excess of 10 percent for residuals, status post torn medial meniscus with early traumatic arthritis of the right knee is denied.

From May 16, 2006, a separate 10 percent evaluation for left lower extremity radiculopathy is granted.  


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


